261 F.2d 746
Pinkie BURGAN and Melvin Burgan, Appellants,v.Lorraine S. DREYFUSS et al., Appellees.
No. 14485.
United States Court of Appeals District of Columbia Circuit.
Argued November 13, 1958.
Decided November 20, 1958.

Mr. Norman H. Heller, Washington, D. C., for appellants.
Mr. Justin L. Edgerton, Washington, D. C., with whom Messrs. Charles E. Pledger, Jr., Randolph C. Richardson and John F. Mahoney, Jr., Washington, D. C., were on the brief, for appellees.
Before PRETTYMAN, Chief Judge, and WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant on September 10, 1955, entered upon her duties as a domestic servant at the home of the individual appellees. Over the next many months she regularly used a washing machine in the basement. While stepping over a hose suspended between the washing machine and a set tub, she tripped and fell. She sued her employers and the corporate appellee whose employees had wired the hose to the tub. The District Court entered summary judgment for the appellees, and this appeal followed.


2
Appellant's deposition disclosed that a bathroom was located near the laundry room. She could and frequently did reach the bathroom by walking through an adjacent bedroom. The shortest route, however, involved her stepping over the hose, suspended some 18 inches from the floor. A "great many times" she successfully negotiated the obstacle, but on some five occasions had tripped without falling. She told her employers she would leave if they failed to remedy the condition involving the hose, tied with string to the tub. Each time she tripped the string broke, for appellant was a large woman.


3
Thereafter the corporate appellee drilled holes in the tub and wired the hose to it. Appellant made no further complaint, and it was not claimed that any later promise was made to effectuate other or different repairs.


4
Then on July 26, 1956, appellant once more attempted to climb over the hose, still 18 inches above the floor. She was aware of the condition before her. She knew the hose had been wired to the tub. She realized it was in the same position as before the repairs. She could have reached the bathroom by passing through the adjacent room. She chose not to do so, but again attempted to step over the suspended hose. "I just didn't raise my leg up high enough to step over it and fell," her deposition shows.


5
We think the District Judge correctly entered judgment for the appellees. Cf. Fitzpatrick v. Fowler, 1948, 83 U.S.App. D.C. 229, 168 F.2d 172.


6
Affirmed.